DETAILED ACTION
	
Allowable Subject Matter
Claims 1-19 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:     
The prior art of record, taken alone or in combination, fails to disclose or render obvious a chip antenna module comprising the substrate further comprises a dummy wiring layer disposed on at least one layer among the plurality of layers and to overlap the radiating portion in the thickness direction and wherein a length of the dummy wiring layer is different from a length of the radiating portion; or at least one of feeding vias connected to the dummy wiring layer in the thickness direction, wherein a resonance frequency of the chip antenna is determined by a number of the at least one of feeding vias.
 	The closest relevant prior art of record Park et al (US 10,483,618) teach a substrate having a plurality of layers and comprising a feeding pad and a feed wiring layer configured to provide a feed signal to the feeding pad and disposed on one or more layers among the plurality of layers; and an antenna disposed on the substrate and comprising a body portion formed of a dielectric substance and a radiating portion electrically connected to the feeding pad and having a radiating area configured in length and thickness directions.
	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The patents to Joung, Kim, Ryoo, Park, Cho and Lim are cited as of interested and illustrated a similar structure to a chip antenna module.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THO GIA PHAN whose telephone number is (571)272-1826.  The examiner can normally be reached on M-F (8-430).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7893.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
									
									/THO G PHAN/
								Primary Examiner, Art Unit 2845